DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites “wherein the tubings are manufactured from plastic such as polyether ether ketone or silicone or fluoropolymers, e.g. tetrafluoroethylene-perfluoropropylene copolymers; and wherein the jacket is manufactured from plastic such as polyurethane or polyvinyl chloride or silicone. The Examiner submits claim 12 is unclear based on the highlighted portions. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the individual things" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al. (US 2008/0210682).  Francis teaches a tube bundle. The bundle is best shown in Figures 2-3 and described in Paragraphs 0023-0036. 
Regarding claims 11-14 and 21-24 – As shown in Figure 3, Francis teaches a tubing arrangement comprising at least two tubes (68-70) arranged at predefined spacings in at least one plane and a jacket (tubular jacket 48) surrounding the tubes (68-70).  The tubes (68-70) may be made of rubber or PTFE and the jacket (48) may be made of polyurethane, polyvinyl chloride and silicone. See Paragraphs 0029-0036, esp. Paras 0035-0036.  Francis teaches a method of forming the bundle that includes the steps of providing the tubes and then sheathing the provided tube with the jacket by an extrusion process in Paragraph 0035. 
Regarding claim 15 – The Examiner submits claim 15 is a product-by-process claim and that the device resulting from the recited processes is still the tubing arrangement comprised of at least two tube (capillaries) surrounded by a jacket (rod).  See MPEP 2113, Section I.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Regarding claim 16 – Claim 16 recites “wherein end sections of the tubings can be exposed by making an incision in the jacket up to the outer diameter of the tubings and pulling off the end sections of the jacket thereby cut off from the end sections of the tubings”.  The Examiner submits the jacket (48) of Francis is capable of being cut to expose the tubes (68-70). 
Regarding claim 17 – Claim 17 recites “wherein fittings can be attached to the to the end sections of the tubings”.  The Examiner submits the tubings are capable of being attached to fittings.  See also Figure 2. 
Regarding claim 18 – Francis teaches color coding the individual tubes in Paragraph 0029. 
Regarding claims 19 and 20 – The Examiner submits the limitations of claims 19 and 20 are directed to intended use limitations. In the claims as currently written, Applicant intends to use the tubing arrangement device with a drag chain or to replace a drag chain. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 21 – Claim 21 recites “A liquid handling device for use in analysis or medical diagnosis”.  The Examiner submits the highlighted phrase is also an intended use of the liquid handling device. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 11-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al. (US 6,098,666).  
Regarding claims 11-14 and 21-24 – As shown in Figures 3-7, Wells teaches a tubing arrangement comprising at least two tubes (12) arranged at predefined spacings in at least one plane and a jacket (sheathing member 14) surrounding the tubes (12).  The tubes (12) may be made of synthetic rubber and the jacket (sheathing member 14) may be made of polyvinyl chloride or silicone. See column 4, line 58 – column 6, line 28. Francis teaches a method of forming the bundle that includes the steps of providing the tubes (12) and then sheathing the provided tubes (12) with the jacket (sheathing member 14) by an extrusion process in column 7, lines 32-43. 
Regarding claim 15 – The Examiner submits claim 15 is a product-by-process claim and that the device resulting from the recited processes is still the tubing arrangement comprised of at least two tube (capillaries) surrounded by a jacket (rod).  See MPEP 2113, Section I.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Regarding claim 16 – Claim 16 recites “wherein end sections of the tubings can be exposed by making an incision in the jacket up to the outer diameter of the tubings and pulling off the end sections of the jacket thereby cut off from the end sections of the tubings”.  The Examiner submits the jacket (sheathing member 14) of Wells is capable of being cut to expose the tubings (12). 
Regarding claim 17 – Claim 17 recites “wherein fittings can be attached to the to the end sections of the tubings”.  The Examiner submits the tubings (12) are capable of being attached to fittings.  
Regarding claims 19 and 20 – The Examiner submits the limitations of claims 19 and 20 are directed to intended use limitations. In the claims as currently written, Applicant intends to use the tubing arrangement device with a drag chain or to replace a drag chain. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 21 – Claim 21 recites “A liquid handling device for use in analysis or medical diagnosis”.  The Examiner submits the highlighted phrase is also an intended use of the liquid handling device. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 11-13, 15-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belov et al. (US 2011/0210057).  Belov teaches a multicapillary column useful for sample preparation in liquid chromatography. The device is best shown in Figure 1B and described in Paragraphs 0021-0033.
Regarding claims 11-13 and 21 – As shown in Figure 1B, Belov teaches a tubing arrangement comprising at least two tubes (capillary tubes) arranged at predefined spacings in at least one plane and a jacket (rod) surrounding the tube in the longitudinal direction.  Belov teaches using PEEK to fabricate the individual tubes in Paragraph 0026. 
Regarding claim 15 – The Examiner submits claim 15 is a product-by-process claim and that the device resulting from the recited processes is still the tubing arrangement comprised of at least two tube (capillaries) surrounded by a jacket (rod).  See MPEP 2113, Section I.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Regarding claim 16 – Claim 16 recites “wherein end sections of the tubings can be exposed by making an incision in the jacket up to the outer diameter of the tubings and pulling off the end sections of the jacket thereby cut off from the end sections of the tubings”.  The Examiner submits the jacket (rod) of Belov is capable of being cut to expose the tubings (capillaries). 
Regarding claim 17 – Claim 17 recites “wherein fittings can be attached to the to the end sections of the tubings”.  The Examiner submits the tubings are capable of being attached to fittings.  See also Figure 1A. 
Regarding claims 19 and 20 – The Examiner submits the limitations of claims 19 and 20 are directed to intended use limitations. In the claims as currently written, Applicant intends to use the tubing arrangement device with a drag chain or to replace a drag chain. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 21 – Claim 21 recites “A liquid handling device for use in analysis or medical diagnosis”.  The Examiner submits the highlighted phrase is also an intended use of the liquid handling device. The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798  		Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                        June 29, 2022